1 Franchisee Health & Development David Karam President 2 2 3 3 4 4 Improved Restaurant Margins +320 bps 5 5 —Monthly store level business reviews —National contracting for repair and maintenance —Better utility management —Improved reporting tools to control food waste —More efficient labor usage Achieving Margin Improvement through Managing Expenses 6 6 more effective benchmarking fosters innovation identifies best practices identifies strong performers 7 7 8 8 Pricing Model - Example Projected Impact of Price Increase per Store - U.S. Company Stores Stores Expected to See Sales Decline Number of Sites Breakeven Point 9 9 Sales and Gross Profit Projection - Example Annual Impact without Pricing Model Annual Impact with Pricing Model SALES 78% stores benefit from price increase 22% stores hurt by price increase - Total Sales $ 3,800,000 $ 8,900,000 Total % impact on sales 0.2% 0.6% OPERATING PROFIT 78% stores benefit from price increase 22% stores hurt by price increase Total Operating Profit $ 3,100,000 $ 6,700,000 10 10 Generating Significant Savings 11 11 12 12 13 13 Development Opportunity North American Restaurant Count - FY 2009 14 14 Managing Our Restaurant Portfolio New Unit Capital Remodeling Capital New Unit Capital Remodeling Capital COMPANY RESTAURANTS FRANCHISE RESTAURANTS A B C D E A B C D E Capital Gains New Franchisees Cash Exit 15 15 16 16 CRITICAL MEASURES Financial Health of Franchise System SALES 17 17 U.S. Franchise Operating Profit and Cash Flow +150 bps +65% Operating Profit EBITDA 18 18 19 19 20 20 Facility Remodels Next Generation 21 21 Key Growth Drivers —Grow same-store sales 22 22 Key Growth Drivers —Grow same-store sales —Expand dayparts 23 23 Key Growth Drivers —Grow same-store sales —Expand dayparts —New stores, remodels and portfolio management 24 24 Key Growth Drivers —Grow same-store sales —Expand dayparts —New stores, remodels and portfolio management —International expansion
